Citation Nr: 1734983	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a seizure disorder.

5.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).

In March 2009, the Veteran filed a claim for entitlement to service connection for a bilateral hearing loss disability, tinnitus, a right knee disability, and a seizure disorder.  In a November 2009 rating decision, the RO denied these claims.  The Veteran did not submit a notice of disagreement and this decision became final.  In March 2011, the Veteran applied to reopen these claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran's claims to reopen are reflected in the issues listed on the title page.

The issue of a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the Veteran's claim.  The Veteran indicated in a March 2009 application for compensation and pension that he has claimed/was receiving disability benefits from the Social Security Administration (SSA).  In phone calls with the Veteran in October 2010 and April 2011, he indicated again to VA that he was receiving SSA benefits.  It appears that VA conducted an inquiry regarding payments received by the Veteran from SSA, which revealed that the Veteran became entitled to SSA benefits effective January 2008.  However, the claim file does not contain SSA records related to the Veteran's disability(ies).  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 38 C.F.R. § 3.159 (c).  Therefore, the Board will remand to obtain these records before adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Obtain records from the SSA pertaining to any award of disability benefits to the Veteran.  The Board notes that the Veteran's March 2009 application for compensation and pension, indicated that he had claimed or was receiving SSA disability benefits.  Further inquiry conducted by VA indicates that the Veteran became entitled to SSA benefits effective January 2008.

All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






